Name: Commission Regulation (EC) NoÃ 1540/2007 of 20 December 2007 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the periodÃ 2007/08
 Type: Regulation
 Subject Matter: plant product;  Europe;  beverages and sugar;  trade policy;  foodstuff;  economic analysis
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/52 COMMISSION REGULATION (EC) No 1540/2007 of 20 December 2007 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2007/08 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1670/2006 of 10 November 2006 laying down certain detailed rules for the application of Council Regulation (EC) No 1784/2003 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (2), and in particular Article 5 thereof, Whereas: (1) Article 4(1) of Regulation (EC) No 1670/2006 lays down that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. The coefficient is to express the average ratio between the total quantities exported and the total quantities marketed of the spirit drink concerned, on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirit drink in question. (2) According to the information provided by Ireland in respect of the period 1 January to 31 December 2006, the average ageing period for Irish whiskey in 2006 was five years. (3) The coefficients for the period from 1 October 2007 to 30 September 2008 should therefore be fixed accordingly. (4) Article 10 of Protocol 3 to the Agreement on the European Economic Area excludes the grant of refunds in respect of exports to Liechtenstein, Iceland and Norway. Moreover, the Community has concluded agreements abolishing export refunds with certain third countries. Under the terms of Article 7(2) of Regulation (EC) No 1670/2006, this should be taken into account in calculating the coefficients for 2007/08, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 October 2007 to 30 September 2008, the coefficients provided for in Article 4 of Regulation (EC) No 1670/2006 applying to cereals used in Ireland for manufacturing Irish whiskey shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 312, 11.11.2006, p. 33. Regulation as amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). ANNEX Coefficients applicable in Ireland Period of application Coefficient applicable To barley used in the production of Irish whiskey, category B (1) To cereals used in the production of Irish whiskey, category A From 1 October 2007 to 30 September 2008 0,706 1,782 (1) Including malted barley.